Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered April 29, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for youthful offender treatment (see People v Drayton, 39 NY2d 580, 584 [1976]), particularly in light of the calculated nature of defendant’s course of criminal conduct, and defendant’s criminal history, which included a youthful offender adjudication in another case. Concur—Saxe, J.P., Sullivan, Nardelli, Sweeny and Malone, JJ.